Citation Nr: 1802170	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for liposarcoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  He also had additional service in the Air National Guard. 

The claims for increased evaluations for peripheral neuropathy of the bilateral lower extremities come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claim of entitlement to service connection for liposarcoma was denied in a March 2015 rating decision of the VA RO.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Veteran underwent his most recent VA examination to determine the severity of his peripheral neuropathy of the right and left lower extremities.  The Veteran endorsed burning and numbness in both feet and did not require the use of an assistive device.  The VA examiner evaluated the Veteran's symptoms as mild.  In his March 2014 VA Form 9, the Veteran wrote that he was not able to stand at a recent doctor appointment because of the pain associated with his neuropathy.  In August 2016, the Veteran testified that he could no longer walk in a stable fashion and needed to steady himself on objects.  He was going to request a cane from the VA.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities, as the aforementioned evidence suggests a worsening of the disabilities.

In a March 2015 rating decision, the Veteran was denied service connection for liposarcoma.  In May 2015, the Veteran filed a notice of disagreement.  No Statement of the Case (SOC) has been issued regarding this claim.  Accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.  

3.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement service connection for liposarcoma.  Only if the Veteran perfects a timely appeal as to the claim by filing a Substantive Appeal should the matter be returned to the Board for the purpose of appellate disposition.

4.  Thereafter, consider all of the evidence of record and readjudicate the issues of entitlement to evaluations in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.  If any benefit sought is not granted, issue a Supplemental SOC (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




